Citation Nr: 1207461	
Decision Date: 02/28/12    Archive Date: 03/09/12

DOCKET NO.  08-37 951	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

S. Dale, Associate Counsel






INTRODUCTION

The Veteran served on active duty from December 1993 to February 1999 and from October 2001 to May 2002, with additional, unverified National Guard service.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  A notice of disagreement was received in March 2008, a statement of the case (SOC) was issued in October 2008, and a substantive appeal was received in October 2008.   

The Board notes that the Veteran also appealed the issue of entitlement to service connection for tinnitus.  However, the RO issued a March 2009 rating decision in which it granted service connection for tinnitus.  The granting of service connection constitutes a complete grant of the claim.  The Veteran has not disagreed with the assigned disability ratings or the effective dates.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of "downstream" issues such as the compensation level assigned for the disability or the effective date of service connection).  Consequently, that issue is not before the Board.  

In April 2010, the Board denied the Veteran's claims of entitlement to service connection for a right ankle disability, a left ankle disability and conjunctivitis.  It does not appear that the Veteran appealed the Board's denials of these claims to the United States Court of Appeals for Veterans Claims (the Court), and thus, those claims are no longer in appellate jurisdiction and will be discussed no further.  The Board also remanded the Veteran's bilateral hearing loss claim for further evidentiary development in April 2010.  The Board's April 2010 remand instructions and the subsequent actions of the VA Appeals Management Center (AMC) will be discussed below.  The Veteran's bilateral hearing loss claim has been returned to the Board for further appellate proceedings.  

The appeal is REMANDED to the RO via the AMC, in Washington, DC.  VA will notify the Veteran if further action is required.


REMAND

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2011).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory thresholds in any of the frequencies 500, 1,000, 2,000, 3,000 and 4,000 cycles per second (Hertz) is 40 decibels or greater; or when the auditory thresholds for at least these of these relevant frequencies are 26 decibels or greater; or when speech recognition scores using the Maryland CNC test are less than 94 percent.  38 C.F.R. § 3.385.  

Certain chronic diseases, including sensorineural hearing loss, may be presumed to have been incurred in or aggravated by service if manifest to a compensable degree within one year of discharge from service, even though there is no evidence of such disease during service.  38 U.S.C.A. §§ 1101, 1112, (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.307, 3.309 (2011).  

The Board notes that the existence of a current disability is the cornerstone of a claim for VA disability compensation.  38 U.S.C.A. §§ 1131; see also Degmetich v. Brown, 104 F.3d 1328 (1997).  In the absence of proof of a current disability there can be no valid claim for service connection.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).  To be present as a current disability, the claimed condition must be present at the time of the claim for benefits, as opposed to sometime in the distant past.  Gilpin v. West, 155 F. 3d 1353 (Fed. Cir. 1998).  The Gilpin requirement that there be a current disability is satisfied when the disability is shown at the time of the claim or during the pendency of the claim, even though the disability subsequently resolves.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  

The Board notes that the Veteran's October 1998 separation examination shows elevated hearing loss when compared to her entrance examination.  However, the level of hearing impairment does not meet the criteria for hearing loss pursuant to 38 C.F.R. § 3.385.  

As noted in the Introduction, the Board remanded the Veteran's claim in April 2010.  At that time, the Board noted that the report of a November 2008 hearing examination completed at Kaiser Permanente appeared to reflect auditory thresholds of 26 decibels or higher at three of the relevant frequencies.  However, the Veteran subsequently underwent a January 2009 hearing examination where the level of hearing loss did not meet the requisite criteria under 38 C.F.R. § 3.385.  

Also, the Board noted in the April 2010 remand that the service treatment envelopes in the Veteran's claims file did not contain any treatment records for her second period of service (October 2001 to May 2002).  

In light of the discrepancy between the two hearing examinations and the outstanding service treatment records, the Board remanded the Veteran's bilateral hearing loss claim in April 2010, instructing that the RO/AMC should (1) attempt to obtain the outstanding service treatment records and (2) after the service treatment records had been obtained, provide the Veteran a VA audiological examination to determine whether she had a hearing loss disability which is the result of in-service acoustic trauma.  

Due to the contrasting hearing examinations and the potentially pertinent outstanding service treatment records, the Board specifically instructed that "[t]he claims file must be made available to the examiner for review in conjunction with the examination."  See the April 2010 Board remand at page 11.  

Review of the record reflects that the AMC contacted the National Personnel Records Center (NPRC) on April 14, 2011, and requested that the Veteran's service treatment records for her second period of service (October 2001 to May 2002) be sent for association with the VA claims file.  That same day (April 14, 2011), the AMC requested that the Veteran be scheduled for a VA audiological examination.  The Board observes that this VA examination request form specifically states that the Veteran's VA "Claims file [is] being sent for review by the examiner" and instructs "The claims file must be made available to the examiner in conjunction with the examination, the examiner must review the claims file, and the examiner must annotate the report as to whether the claims file was reviewd [sic]."  See a April 2011 computer printout from the San Diego VA Healthcare System at page 2.  

Initially, the record does not contain the evidence necessary to decide the Veteran's claim.  There is no indication that the NPRC responded to the AMC's April 2011 request for the Veteran's service treatment records for her period of service from October 2001 to May 2002.  The claims file is devoid of the requested records or any response from the NPRC.  As noted above, the evidence reflects that the Veteran's hearing acuity decreased during her first period of service.  The requested records could are crucial in determining whether the Veteran's hearing acuity continued to diminish during her second period of service.  As these records may be vital to the Veteran's claim, they should be sought again upon remand for review by the VA examiner.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (holding that, in order to be adequate, an examination must include consideration of the Veteran's prior medical history).  

Also, the May 2010 VA examination report reflects that the VA examiner initially noted that the Veteran's VA claims file was requested for review, but was not available.  While the Veteran did not demonstrate a bilateral hearing loss disability as per 38 C.F.R. § 3.385 upon audiometric testing, the VA examiner specifically noted "The [claims] file will need to be provided for review in order to respond appropriately to this remand request."  See the May 2011 VA examination report.  It does not appear that the Veteran's VA claims file was subsequently sent to the May 2011 VA examiner for review and addendum of her report.  

There thus has not been substantial compliance with the Board's instructions in the April 2010 remand.  See Stegall v. West, 11 Vet. App. 268 (1998).  The Board finds that the availability of the Veteran's claims file and review of such by the VA examiner is crucial in this case due to the discrepancy between the November 2008 and January 2009 hearing tests.  Indeed, had the Veteran's claims file been available for review by the May 2011 VA examiner, an opinion could have been rendered reconciling these contrasting test results and determining whether the Veteran demonstrated a hearing loss disability during the pendency of the appeal.  Stefl, supra.  

On remand, the Veteran's claims file must be provided to the examiner who examined her in April 2011, and the examiner must review the claims file and address the questions presented by the Board.  In the event that this examiner is not available, the Veteran's VA claims file should be made available to another VA audiologist who, after a review of the Veteran's complete VA claims file, must respond to the Board's questions. 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC must contact the NPRC and any other appropriate repository of federal records and request the service treatment records for the Veteran's second period of service (October 2001 to May 2002).  Any and all attempts to obtain these records must be documented in the Veteran's VA claims file.  

If any requested records are not available, or if the search for any such records otherwise yields negative results, that fact should clearly be documented in the claims file, and the Veteran should be informed in writing. 

All records obtained should be associated with the Veteran's VA claims file.  

2.  After the completion of instruction (1), the RO/AMC should provide the Veteran's VA claims file to the VA audiologist who examined the Veteran in May 2011.  If that audiologist is not available, then the Veteran's VA claims file should be provided to another VA audiologist.  The examiner must annotate the report as to whether the claims file was reviewed.  Based on review of the entire claims file, the examiner must address the specific question as follows: 

a)  Is it at least as likely as not (a 50 percent or greater probability) that the Veteran had a hearing loss disability as per 38 C.F.R. § 3.385 in November 2008 which resolved by January 2009 and remains resolved to the present?  

b)  If the examiner finds that the Veteran had a bilateral hearing loss disability as per 38 C.F.R. § 3.385 at any time during the pendency of the appeal, is it at least as likely as not (a 50 percent or greater probability) that such is a result of the Veteran's in-service acoustic trauma?  

c)  If the examiner finds that the Veteran did not have a bilateral hearing loss disability as per 38 C.F.R. § 3.385 at any time during the pendency of the appeal, he/she should address the November 2008 hearing test results from Kaiser Permanente and attempt to describe the factors which may have lead to the hearing test results if a hearing loss disability was not present.  

The examiner must provide a rationale for any and all conclusions reached and that rationale must explain the examiner's conclusions. 

3.  After the completion of (1) and (2), the RO/AMC must ensure that the examiner has provided the requested opinion(s).  If a requested opinion has not been provided, the RO/AMC must return the report and claims file to the examiner for completion of the Board's remand instructions.  

4.  Thereafter, the RO/AMC must readjudicate the issue on appeal.  If the benefit sought by the Veteran is not granted in full, provide the Veteran and her representative with a supplemental statement of the case (SSOC) and allow an appropriate opportunity to respond thereto.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 



action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
JAMES G. REINHART
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


